ACCEPTED
                                                                                       01-14-00844-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  7/30/2015 4:43:32 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK



                            C ASE N O . 01-14-00844-CV
                                                                      FILED IN
                                                               1st COURT OF APPEALS
                            In the First Court of Appeals          HOUSTON, TEXAS
                                   Houston, Texas              7/30/2015 4:43:32 PM
                                                               CHRISTOPHER A. PRINE
                                                                       Clerk

                            Neighborhood Centers, Inc.
                                    Appellant

                                         v.

                                 Doreatha Walker,
                           Cross-Appellant and Appellee


                 From the 80th District Court, Harris County, Texas
                              Cause No. 2014-37034


                         MOTION FOR LEAVE TO WITHDRAW




       Pursuant to Texas Rule of Appellate Procedure 6.5, the below-signed

counsel files this motion for leave to withdraw from representing Cross-

Appellant/Appellee Doreatha Walker, in light of the completion of the

agreed-upon volunteer services to be provided in connection with this appeal.




                                         1

999999\00195\1419277.1
       The current deadlines, which apply if Ms. Walker intends to seek

rehearing, reconsideration en banc, or further review by the Texas Supreme

Court, are as follows:

       Aug. 14, 2015: Motion for Rehearing/Reconsideration En Banc
       Sept. 14, 2015: Petition for Review

Further, Ms. Walker may be reached by using the following contact

information:

                            6806 Lost Thicket Drive
                              Houston TX 77085
                                  713.263.4699
                            tryjesustoo@yahoo.com

       A copy of this motion has been delivered to Ms. Walker, and she has

been notified in writing of the right to object to the motion. Ms. Walker

consents to the relief sought.

                                      Respectfully submitted,


                                      By: /s/ Whitney Rawlinson
                                         Whitney Rawlinson
                                         State Bar No. 24068655
                                         4265 San Felipe, Suite 1200
                                         Houston, Texas 77027
                                         713.850.7766 – Telephone
                                         713.552.1758 – Facsimile
                                         wrawlinson@boyarmiller.com




                                      2
999999\00195\1419277.1
                         CERTIFICATE OF COMPLIANCE

      I do hereby certify that I have conferred with counsel for Appellant in
this case, and counsel indicated that Appellant is unopposed to the relief
sought in this motion.


                                     /s/ Whitney Rawlinson
                                     Whitney Rawlinson


                         CERTIFICATE OF COMPLIANCE

      I further hereby certify that this document complies with the typeface
requirements of Texas Rule of Appellate Procedure 9.4(e) because it has been
prepared in a proportionally spaced typeface using Microsoft Word 2013 in 14
point Bell MT font.


                                     /s/ Whitney Rawlinson
                                     Whitney Rawlinson




                                     3
999999\00195\1419277.1
                           CERTIFICATE OF SERVICE

      I further certify that on July 30, 2015, a true and correct copy of the
foregoing document was sent to all counsel of record as indicated below:

Linda P. Wills
Wilson, Elser, Moskowitz, Edelman & Dicker, LLP
909 Fannin Street, Suite 3300
Houston, Texas 77010
713.353.2000
713.785.7780 fax
linda.wills@wilsonelser.com
by e-serve

Doreatha Walker
Last known address:
6806 Lost Thicket Drive
Houston TX 77085
tryjesustoo@yahoo.com
by e-mail, first class mail,
and certified mail, return receipt requested #7013 1710 0001 4237 0757


                                       /s/ Whitney Rawlinson
                                       Whitney Rawlinson




                                        4
999999\00195\1419277.1